UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB xQuarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 31, 2007. oTransition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 333-135980 NILAM RESOURCES INC. (Exact name of small Business Issuer as specified in its charter) Nevada 98-0487414 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 42 Camden Street, Suite 503 Toronto, Ontario, M5V 1V1 Issuer’s telephone number, including area code: (416)823-0915 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysYesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso
